                        IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA

In re: THERESA MCGEE                                        Case No.: 15-80420

       Debtor(s)                                            Chapter 13

                     MOTION TO EXTEND DISCHARGE DEADLINE

       COMES NOW, the debtor, by and through the undersigned attorney of record, and moves

this court to extend her deadline to file motion for discharge to June 3, 2020 and as cause thereof

shows unto the court the following:

       1.        The debtor has two Motions to Determine Final Cure and Mortgage Payment Rule

                 3002.1 which are scheduled for hearing on June 2, 2020.

       WHEREFORE, the debtor respectfully requests this court to extend the deadline to file

motion for discharge to June 3, 2020.

       Respectfully submitted this the 31st day of March 2020.



                                             /s/ David S. Clark
                                             David S. Clark (CLA 068)
                                             Attorney at Law, LLC
                                             P.O. Box 1586
                                             Opelika, AL 36801
                                             334-749-3800
                                             david@davidsclark.com




  Case 15-80420       Doc 67     Filed 03/31/20 Entered 03/31/20 09:23:17           Desc Main
                                   Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that I have served the foregoing Motion upon the parties listed below by
electronic mail or by placing a copy of the same in the United States mail, first class postage
prepaid and properly addressed as follows:

UNITED STATES BANKRUPTCY COURT
One Church Street
Montgomery, AL 36104

U.S. BANKRUPTCY ADMINSITRATOR
One Church Street
Montgomery, AL 36104

CHAPTER 13 TRUSTEE
P.O. Box 173
Montgomery, AL 36101-0173

DONE this the 31st day of March 2020.



                                                     /s/ David S. Clark
                                                     David S. Clark (CLA 068)
                                                     Attorney at Law, LLC
                                                     P.O. Box 1586
                                                     Opelika, AL 36801
                                                     334-749-3800
                                                     david@davidsclark.com




  Case 15-80420       Doc 67     Filed 03/31/20 Entered 03/31/20 09:23:17           Desc Main
                                   Document     Page 2 of 2
